Cowdrey, P.J.
This case presents only the question of law as to whether the plaintiff being a nonresident and not covered by "no fault” benefits, and who did not meet the criteria set forth in G. L., c. 231, §6D, is precluded from recovering damages for pain and suffering.
The Supreme Judicial Court in the case of Cyr v. Farias, 1975 AS 1508 has answered the question in the affirmative.
The report submitted to this Division is on a "Case Stated” wherein it is established that the defendant’s negligence caused the plaintiff’s injuries, that the *118plaintiff was not contributorily negligent and that as a result of his injuries the plaintiff incurred medical expenses in the amount of $45.00 and a wage loss of $160.00.
While the plaintiff is not entitled to recover for pain and suffering he is entitled to recover his medical expenses and loss of wages. Cyr v. Farias, 1975 AS 1508. Therefore, a finding is to be entered for the plaintiff in the amount of $205.00 and the report dismissed.